Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-18 are pending.  Claims 1-18 are examined on the merits.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  Claims recite 1), 2), 3)…18), which is incorrect. The correct recitation should be Claim 1, Claim 2, Claim 3, …Claim 18.


Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
             Claim(s) 1-18 is/are directed to a liver purification supplement comprising
a)    1170-1430 mg Echinacea extract;
b)    720-880 mg pine pollen extract;

d)    540-660 mg Crataegus pinnatifida extract;
e)    450-550 mg Ziziphus jujuba Mill, extract; and
f)    198-242 mg Ginseng extract.

            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 
             The compositions of 1-18 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of Echinacea, pine pollen, royal jelly, Crataegus pinnatifida, Ziziphus jujube, and Ginseng that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Echinacea, pine pollen, royal jelly, Crataegus pinnatifida, Ziziphus jujube, and Ginseng, respectively.
             Claims 1-18 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components of Echinacea, pine pollen, royal jelly, Crataegus pinnatifida, Ziziphus jujube, and Ginseng that occur in the nature individually (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).       
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
           The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible). Also, this is a product claim and since there are no claimed method steps, there are no additional 

112, 4th rejection

	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 3 recites “wherein said royal jelly extract is present in the amount of 590-130 mg” at line 4. However, claim 1 recites “540-660 mg royal jelly extract” at line 4. Therefore, claim 3 does not further limit claim 1.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655